NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

VENTJE NELWAN,                                    No. 10-71894

               Petitioner,                        Agency No. A078-020-324

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Ventje Nelwan, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of motions to reconsider, Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th

Cir. 2007), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Nelwan’s motion where it

concluded Nelwan failed to show sufficient individualized risk, even under a

disfavored group analysis, to meet the more likely than not standard for

withholding of removal. See Wakkary v. Holder, 558 F.3d 1049, 1065-66 (9th Cir.

2009) (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail”).

      Further, the BIA did not abuse its discretion in declining to reconsider its

prior order in light of Mufied v. Mukasey, 508 F.3d 88 (2nd Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71894